UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April1,2013 PEPCO HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-31403 52-2297449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Ninth Street, N.W., Washington, DC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (202) 872-2000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The information being furnished pursuant to Item 7.01, including Exhibit 99, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing.Exhibit 99 is hereby incorporated by reference in response to this Item 7.01. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit 99 Pepco Holdings, Inc. Presentation– Barclays Investor Meetings, April2, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEPCO HOLDINGS, INC. (Registrant) Date: April 1, 2013 /s/ FRED BOYLE Name:Frederick J. Boyle Title:Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Furnished Herewith Exhibit No. Description of Exhibit 99 Pepco Holdings, Inc. Presentation– Barclays Investor Meetings, April2, 2013 4
